Citation Nr: 9932237	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served from December 1964 to December 1969, but 
with only two years, 11 months, and ten days of active 
service.  At his September 1998 hearing before a member of 
the Board of Veterans' Appeals (Board), the veteran declared 
that he no longer wished to be represented by the Veterans of 
Foreign Wars.

In a February 1999 decision, the Board determined that the 
veteran's claims of entitlement to service connection for 
hypertension, a bilateral foot disorder, and a spine disorder 
were not well grounded.  The Board also determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for residuals of a 
gunshot wound.  Additionally, the Board remanded the issue of 
entitlement to service connection for PTSD to the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development of the 
record.  The Board also remanded the issue of entitlement to 
service connection for porphyria cutanea tarda to the RO for 
a specific finding for the record as to whether a properly 
perfected substantive appeal had been filed as to that issue.

A review of the record reflects that the veteran has not 
responded to letters from the RO dated in March 1999, which 
requested additional information regarding his claimed in-
service stressors as well as the names of medical care 
providers since August 1995.  Thus, the issue of entitlement 
to service connection for PTSD has now been returned to the 
Board for appellate consideration.

Additionally, in a September 1999 letter, the RO informed the 
veteran that he did not file a timely substantive appeal 
regarding his claim of entitlement to service connection for 
porphyria cutanea tarda; therefore, the decision denying 
entitlement to service connection for porphyria cutanea tarda 
was final.  The RO also informed the veteran that he had a 
right to appeal the determination that his substantive appeal 
was untimely.  The veteran has not responded to the RO's 
September 1999 letter. 

Finally, the Board notes that the issues of entitlement to 
service connection for a skin condition, "traumatic brain 
disease," and paralysis of the sciatic nerve were raised by 
the veteran in December 1994.  These issues are not ripe for 
appellate review.  They are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Service personnel records reflect service in the Republic 
of Vietnam.

2.  Medical evidence of a current diagnosis of PTSD related 
to combat experiences has been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

ORDER

The claim for service connection is well grounded, and to 
this extent the appeal is granted.

REMAND

Service personnel records reflect that the veteran served in 
the Republic of Vietnam during the Vietnam era.  

Upon VA examination dated in March 1993, the examiner noted a 
diagnosis of PTSD.  

Upon VA examination dated in June 1994, the examiner noted 
relevant diagnoses of PTSD and dysthymia.  

Upon VA examination dated in August 1995, the examiner noted 
a relevant diagnosis of chronic PTSD.  Psychosocial stressors 
were noted as severe combat experience.  

In a February 1999 decision, the Board, in part, remanded the 
issue of entitlement to service connection for PTSD to the RO 
for additional development and verification of the veteran's 
claimed stressors.  In the remand, the Board requested that 
the RO obtain additional information from the veteran 
regarding his claimed in-service stressors and forward all 
information regarding the claimed stressors to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  A 
review of the record reflects that the veteran did not 
respond to the RO's request for additional information 
regarding the claimed in-service stressors.  Additionally, 
the RO has not forwarded any of the information already 
within the claims folder to the USASCRUR for verification.  

The record reflects that during the course of VA 
examinations, hearing testimony as well as in statements, the 
veteran has described numerous stressors including search and 
destroy missions in which he participated, support operations 
such as Operation Cedar Falls, and witnessing casualties 
caused by friendly fire.  The veteran also listed the full 
names of two individuals killed in action in his June 1994 
stressor statement.  Additionally, copies of the veteran's 
service personnel records reflecting his unit assignments and 
dates of assignment are of record.  An attempt to verify any 
stressors based on the above information has not been made.  
The Board notes that the Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1, Part III, chapter 
5.14 provides that an inquiry should be made in instances 
where the only obstacle to service connection is confirmation 
of an alleged stressor.  The Manual M21-1 goes on to state 
that a denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by USASCRUR.  See 
VBA Manual M21-1, Part III, chapter 5.14, paragraph 6.  

The Board recognizes that the case was previously remanded 
and regrets further delay; however, it must be noted that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In the instant 
case, further remand is necessary to ensure that the record 
is fully developed and that the veteran is afforded adequate 
due process.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the RO with any 
pictures he may have of his helmet worn 
while shot in Vietnam, which he testified 
to in his September 1998 hearing before a 
member of the Board.

2.  The RO should forward all available 
information regarding the veteran's 
alleged stressors, including any 
pertinent records to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
The RO should request that the USASCRUR 
verify each of the veteran's alleged 
stressors.

3.  Following receipt of the USASCRUR 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by the 
USASCRUR.  If no combat stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.  

4.  After the above development has been 
completed to the extent possible and if 
there is credible supporting evidence 
that the claimed in-service stressor(s) 
actually occurred, a VA psychiatric 
examination should be arranged.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated studies 
should be performed, including 
psychological testing.  All findings 
should be reported in detail.  The 
examiner should render an opinion on 
whether any current psychiatric disorder 
found is related to the veteran's active 
service.  If there is a diagnosis of 
PTSD, the examiner should describe the 
stressor(s) upon which the diagnosis is 
based and it should be indicated which 
records were used to determine the 
presence of a stressor.  The rationale 
for any opinion should be stated in full.

5.  The RO should review the examination 
report and requested opinion to ensure 
complete compliance with the directives 
of this remand.  Corrective procedures 
should be implemented, if necessary.  

6.  After completion of the above-
requested development, the RO should 
again review the claim of entitlement to 
service connection for PTSD.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












